DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bossi et al. (USPGPUB 2007/0185615).
	Regarding claim 1, Bossi et al. disclose a method comprising: 
Receiving (see paragraph [0095]), from a scanning device (33,98), a first identifier (29) corresponding to a computer-readable code associated with a medicinal container (26) including a particular medication (27), wherein the first identifier (29) uniquely identifies the medicinal container (26) from other medicinal containers (see paragraph [0066]); 
determining one or more medication data fields that a patient information system (32) uses to store one or more medication data field values for the particular 
querying, based at least in part on the first identifier, a remotely located database (35) for the one or more medication data field values for the particular medication (see “The encoded information is transmitted” in paragraph [0095] along with paragraph [0122]);
receiving the one or more medication data field values for the particular medication (see paragraph [0122]); and 
communicating the one or more medication data field values to the patient information system (see “update the database inventory records as each unit dose package 27 is delivered to a patient” in paragraph [0068] and paragraph [0136]).
	Regarding claim 2, Bossi et al. disclose the method of Claim 1, wherein the first identifier uniquely identifies the medicinal container from other medicinal containers that include the same type of drug (see Figure 14 and paragraphs [0131]-[0132]).
	Regarding claim 3, Bossi et al. disclose the method of Claim 1, wherein the first identifier uniquely identifies the medicinal container from other medicinal containers that include the same drug (see Figure 14 and paragraphs [0131]-[0132]).
 	Regarding claim 4, Bossi et al. disclose the method of Claim 1, wherein the scanning device comprises an RFID reader (see paragraphs [0058] and [0240]).
	Regarding claim 5, Bossi et al. disclose the method of Claim 1, wherein the scanning device comprises a barcode scanner (see paragraph [0058]).

	Regarding claim 7, Bossi et al. disclose the method of Claim 1, wherein said querying the remotely located database comprises transmitting the first identifier to a remotely-located tracking system (see paragraph [0095]).
	Regarding claim 8, Bossi et al. disclose the method of Claim 7, wherein the remotely-located tracking system is configured to: 
identify the one or more medication data field values for the particular medication based at least in part on the first identifier (see paragraph [0122]), and 
communicate the one or more medication data field values (see paragraph [0122]). 
	Regarding claim 9, Bossi et al. disclose the method of Claim 1, wherein said determining one or more medication data fields comprises querying the remotely located database for the one or more medication data fields (see “The encoded information is transmitted” in paragraph [0095] along with paragraph [0122]).
	Regarding claim 10, Bossi et al. disclose the method of Claim 7, wherein the remotely-located tracking system is configured to update location information associated with the particular medication (see paragraph [0122]).
	Regarding claim 11, Bossi et al. disclose the method of Claim 1, wherein the medication data field values comprise an NDC number (see paragraph [0065]).

	Regarding claim 13, Bossi et al. disclose the method of Claim 1, wherein the medication data field values comprise recall information (see paragraphs [0080] and [0263]-[0267]).
	Regarding claim 14, Bossi et al. disclose the method of Claim 1, wherein the medication data field values comprise at least one of a use-by date or an expiration date (see paragraph [0065]).
	Regarding claim 15, Bossi et al. disclose the method of Claim 1, wherein the patient information system is an electronic medical records database (see paragraph [0061]).
	Regarding claim 16, Bossi et al. disclose a system comprising:
an intercept device (33) communicatively coupled along a communication pathway (see Figure 2) between a scanning device (98) and a patient information system (32), the intercept device comprising a processor (see paragraph [0076]) configured to: 
receive (see paragraph [0095]), from the scanning device (98), a first identifier (29) corresponding to a computer-readable code associated with a medicinal container (26) including a particular medication (27), wherein the first identifier uniquely identifies the medicinal container from other medicinal containers (see paragraph [0066]); 
determine one or more medication data fields that the patient information system (32) uses to store one or more medication data field values for the particular medication (see paragraph [0119]), wherein the patient information system (32) is communicatively coupled with the scanning device (see Figure 2); 
query, based at least in part on the first identifier, a remotely located database (35) for the one or more medication data field values for the particular medication (see “The encoded information is transmitted” in paragraph [0095] along with paragraph [0122]); 
receive the one or more medication data field values for the particular medication (see paragraph [0122]); and
communicate the one or more medication data field values to the patient information system (see “update the database inventory records as each unit dose package 27 is delivered to a patient” in paragraph [0068] and paragraph [0136]).
	Regarding claim 17, Bossi et al. disclose the system of Claim 16, wherein the first identifier uniquely identifies the medicinal container from other medicinal containers that include the same drug or the same type of drug (see Figure 14 and paragraphs [0131]-[0132]).
	Regarding claim 18, Bossi et al. disclose the system of Claim 16, wherein the scanning device comprises at least one of an RFID reader or a barcode scanner (see paragraph [0058]).

	Regarding claim 20, Bossi et al. disclose the system of Claim 16, wherein the medication data field values comprise at least one of an NDC number, a name of the particular drug, recall information, a use-by date, or an expiration date (see paragraph [0065]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


M.K.C.
1/28/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655